

116 S1792 IS: United States Call Center Worker and Consumer Protection Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1792IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Casey (for himself, Mr. Brown, Mr. Blumenthal, Ms. Cortez Masto, Ms. Baldwin, Ms. Rosen, Mr. Manchin, Ms. Stabenow, Ms. Harris, Mr. Van Hollen, Mr. Durbin, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Labor to maintain a publicly available list of all employers that
			 relocate a call center or contract call center work overseas, to make such
			 companies ineligible for
			 Federal grants or guaranteed loans, and to require disclosure of the
			 physical location of business agents engaging in customer service
 communications, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the United States Call Center Worker and Consumer Protection Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Consequences for relocating or contracting out call center work overseasSec. 101. List of call centers relocating or contracting call center work overseas and ineligibility for grants or guaranteed loans.Sec. 102. Rule of construction related to Federal benefits for workers.Sec. 103. Report regarding Federal call center work locations.Sec. 104. Requirement that call center work under a Federal contract be performed inside the United States.TITLE II—Required disclosure of physical locations in customer service communicationsSec. 201. Required disclosure by business entities engaged in customer service communications of physical location.Sec. 202. Enforcement.2.DefinitionsIn this Act:(1)AgencyThe term agency means a Federal or State executive agency or a military department.(2)Business
 entityThe term business entity means any organization, corporation, trust, partnership, sole proprietorship, unincorporated association, or venture established to make a profit, in whole or in part, by purposefully availing itself of the privilege of conducting commerce in the United States.(3)Call
 centerThe term call center means a facility or other operation whereby employees receive incoming telephone calls, emails, or other electronic communication for the purpose of providing customer assistance or other service.(4)ConsumerThe term consumer means any individual within the territorial jurisdiction of the United States who purchases, transacts, or contracts for the purchase or transaction of any goods, merchandise, or services, not for resale in the ordinary course of the individual's trade or business, but for the individual's use or that of a member of the individual’s household.(5)Contracting call center work overseasThe term contracting call center work overseas means transferring the work of a call center, or of one or more facilities or operating units within a call center comprising at least 30 percent of the total volume of the call center or operating unit when measured against the previous 12-month average call volume of operations or substantially similar operations, through a contract or other agreement to another entity who will perform that work outside of the United States.(6)Customer service
 communicationThe term customer service communication means any telecommunication or wire communication between a consumer and a business entity in furtherance of commerce.(7)EmployerThe term employer means any business enterprise that employs in a call center—(A)50 or more employees, excluding part-time employees; or(B)50 or more employees who in the aggregate work at least 1,500 hours per week (exclusive of hours of overtime).(8)Part-time
 employeeThe term part-time employee means an employee who is employed for an average of fewer than 20 hours per week or who has been employed for fewer than 6 of the 12 months preceding the date on which notice is required.(9)Relocating and
 relocationThe terms relocating and relocation refer to the closure of a call center, or the cessation of operations of a call center, or one or more facilities or operating units within a call center comprising at least 30 percent of the total volume of the call center or operating unit, when measured against the previous 12-month average call volume of operations or substantially similar operations, and the transferring of the operations of the call center (or facilities or operating units) to another location outside of the United States.(10)SecretaryThe term Secretary means the Secretary of Labor.(11)TelecommunicationThe term telecommunication means the transmission, between or among points specified by the communicator, of information of the communicator's choosing, without change in the form or content of the information as sent and received.(12)Wire
 communication and communication by wireThe term wire communication or communication by wire means the transmission of writing, signs, signals, pictures, and sounds of all kinds by aid of wire, cable, or other like connection between the points of origin and reception of such transmission, including all instrumentalities, facilities, apparatus, and services (among other things, the receipt, forwarding, and delivery of communications) incidental to such transmission.IConsequences for relocating or contracting out	call center work overseas101.List of call
			 centers relocating or contracting call center work overseas and
			 ineligibility for grants or guaranteed
			 loans(a)List(1)Notice
			 requirement(A)In
 generalNot fewer than 120 days before relocating a call center outside of the United States, or contracting call center work overseas, an employer shall notify the Secretary of such relocation or contracting.(B)PenaltyA person who violates subparagraph (A) shall be subject to a civil penalty not to exceed $10,000 for each day of violation.(2)Establishment
			 and maintenance of list(A)In
 generalThe Secretary shall establish, maintain, and make available to the public a list of all employers who relocate a call center or contract call center work overseas, as described in paragraph (1)(A).(B)TermEach employer included in the list required by subparagraph (A) shall remain on the list for a period not to exceed 5 years after each instance of relocating a call center or contracting call center work overseas.(C)RemovalThe Secretary may remove an employer from the list required by subparagraph (A) if the Secretary determines that—(i)(I)the employer has relocated a call center from a location outside of the United States to a location in the United States; and(II)the new call center in the United States employs a number of employees equal to or greater than the number of employees who worked at the original call center that was relocated to a location outside of the United States; or(ii)in the case of an employer who contracted call center work overseas, the employer demonstrates that the contract or agreement has been amended to require that all employees performing call center work under the contract or agreement will be located in the United States.(b)Ineligibility
 for grants or guaranteed loans(1)IneligibilityExcept as provided in paragraph (2) and notwithstanding any other provision of law, an employer who appears on the list required by subsection (a)(2)(A) shall be ineligible for any direct or indirect Federal grants or Federal guaranteed loans for 5 years after the date such employer was added to the list.(2)ExceptionsThe Secretary, in consultation with the appropriate agency providing a loan or grant, may waive the eligibility restriction provided under paragraph (1) if the employer applying for such loan or grant demonstrates that a lack of such loan or grant would—(A)threaten national security;(B)result in substantial job loss in the United States; or(C)harm the environment.(c)Preference in
			 Federal contracting for not relocating or contracting call center work
 overseasThe head of an agency, when awarding a civilian or defense-related Federal contract, shall give preference to a United States employer that does not appear on the list required by subsection (a)(2)(A).(d)Effective
 dateThis section shall take effect on the date that is 1 year after the date of the enactment of this Act.102.Rule of
 construction related to Federal benefits for workersNo provision of this title shall be construed to permit withholding or denial of payments, compensation, or benefits under any provision of Federal law (including Federal unemployment compensation, disability payments, or worker retraining or readjustment funds) to workers employed by employers that relocate operations outside the United States.103.Report regarding Federal call center work locationsBy not later than 1 year after the date of enactment of this Act, the Secretary of Labor shall prepare and submit to Congress a report that documents the location, and amount, of call center work conducted by or for the Federal Government, including—(1)a determination of the amount of such Federal call center work that is conducted by Federal employees, and the amount conducted by Federal contractors; and(2)all locations at which such Federal call center work is being conducted, whether by Federal employees or through Federal contracts.104.Requirement that call center work under a Federal contract be performed inside the United StatesThe head of an agency, when awarding a civilian or defense-related Federal contract, shall require as a condition of the contract that any call center work performed in connection with the contract or any subcontract under the contract shall be performed inside the United States.IIRequired disclosure of physical locations in customer service communications201.Required
			 disclosure by business entities engaged in customer service communications
			 of
			 physical location(a)In
 generalExcept as provided in subsection (b), a business entity that either initiates or receives a customer service communication shall require that each of its employees or agents participating in the communication disclose their physical location at the beginning of each customer service communication so initiated or received.(b)Exceptions(1)Business
 entities located in the United StatesThe requirements of subsection (a) shall not apply to a customer service communication involving a business entity if all of the employees or agents of the business entity participating in such communication are physically located in the United States.(2)Communication
 initiated by consumer knowingly to foreign entity or addressThe requirements of subsection (a) shall not apply to an employee or agent of a business entity participating in a customer service communication with a consumer if—(A)the customer service communication was initiated by the consumer;(B)the employee or agent is physically located outside the United States; and(C)the consumer knows or reasonably should know that the employee or agent is physically located outside the United States.(3)Emergency
 servicesThe requirements of subsection (a) shall not apply to a customer service communication relating to the provision of emergency services (as defined by the Federal Trade Commission).(4)Business
			 entities and customer service communications excluded by Federal Trade
 CommissionThe Federal Trade Commission may exclude certain classes or types of business entities or customer service communications from the requirements of subsection (a) if the Commission finds exceptionally compelling circumstances that justify such exclusion.(c)Transfer to
 U.S.-Based customer service centerA business entity that is subject to the requirements of subsection (a) shall, at the request of a customer, transfer the customer to a customer service agent who is physically located in the United States.(d)Certification
 requirementEach year, each business entity that participates in a customer service communication shall certify to the Federal Trade Commission that it has complied or failed to comply with the requirements of subsections (a) and (c).(e)RegulationsNot later than 1 year after the date of the enactment of this Act, the Federal Trade Commission shall promulgate such regulations as may be necessary to carry out the provisions of this section.(f)Effective
 dateThe requirements of subsection (a) shall apply with respect to customer service communications occurring on or after the date that is 1 year after the date of the enactment of this Act.202.Enforcement(a)In
 generalAny failure to comply with the provisions of section 201 shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(b)Powers of
			 Federal Trade Commission(1)In
 generalThe Federal Trade Commission shall prevent any person from violating section 201 and any regulation promulgated thereunder, in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(2)PenaltiesAny person who violates regulations promulgated under section 201 shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act in the same manner, by the same means, and with the same jurisdiction, power, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made part of this Act.(c)Authority
 preservedNothing in this section or section 201 shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.